                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   INTERNATIONAL NEWS, INC.,                                 CASE NO. C18-0302-JCC
10                              Plaintiff,                     ORDER
11          v.

12   10 DEEP CLOTHING,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff’s motion to seal (Dkt. No. 29) an exhibit
16   filed in support of Plaintiff’s motion for partial summary judgment (Dkt. No. 34.)
17          “[T]here is a strong presumption of public access to [the Court’s] files.” W.D. Wash.
18   Local Civ. R. 5(g)(3). The presumption of public access may be overcome if the Court finds a
19   compelling reason to seal and articulates a factual basis for its decision. Kamakana v. City & Cty.
20   of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006).
21          The Court previously entered the parties’ stipulated protective order, which limits the
22   disclosure of the parties’ confidential information. (See Dkt. No. 28.) Defendant designated the
23   material contained in the exhibit at issue “confidential” pursuant to the protective order, as it
24   contains Defendant’s sensitive financial and business information. (See Dkt. Nos. 29 at 2, 35 at
25   2.) Having reviewed the exhibit and the parties’ briefing, the Court agrees that it contains
26   confidential information that falls within the scope of the protective order. (Dkt. Nos. 28, 34.)


     ORDER
     C18-0302-JCC
     PAGE - 1
 1   Thus, a compelling reason to seal exists that overcomes the presumption of public access to the

 2   exhibit.

 3          For the foregoing reasons, Plaintiff’s motion to seal (Dkt. No. 29) is GRANTED. The

 4   Clerk is DIRECTED to maintain Docket Number 34 under seal until further order of the Court.

 5   Within 48 hours of the issuance of this order, Plaintiff shall file a publicly-available version of

 6   the exhibit with Defendant’s confidential information redacted.

 7          DATED this 9th day of July 2019.




                                                            A
 8
 9

10
                                                            John C. Coughenour
11                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0302-JCC
     PAGE - 2
